Citation Nr: 0806456	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  07-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for a 
psychiatric disorder, including schizophrenia and PTSD.  The 
veteran was notified of the RO's decision in an August 1993 
letter.  

The veteran submitted a notice of disagreement with the 
December 1992 rating decision in March 1994; however, this 
document apparently escaped the immediate attention of the 
RO.  In July 2001, while reviewing the veteran's claims 
folder in connection with an unrelated appeal, the Board 
noted the oversight and remanded the claim for the issuance 
of a Statement of the Case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (holding that where a claimant has submitted 
a notice of disagreement, but a Statement of the Case has not 
yet been issued, the Board must remand the matter to the RO 
for issuance of a Statement of the Case).  

In June 2007, the RO issued a Statement of the Case, 
apparently delayed by a pending appeal on an unrelated issue 
at the United States Court of Appeals for Veterans Claims.  
In August 1997, the veteran perfected an appeal via his 
submission of a timely VA Form 9.  

A hearing at the RO was held in December 2007 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  At the hearing, the veteran submitted additional 
evidence, along with a written waiver of initial RO review of 
this additional evidence.  See 38 C.F.R. § 20.1304 (2007).

In light of the procedural history discussed above, in 
January 2008, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. § 
20.900(c), the Board advanced this case on the docket for 
good cause.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In VA clinical settings, the veteran has reported that he is 
in receipt of disability benefits for schizophrenia from the 
Social Security Administration (SSA).  Records from SSA have 
not yet been requested.  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), the RO must attempt to obtain these 
records.  See 38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2007); see also Tetro v. Gober, 14 
Vet. App. 110 (2000) (holding that VA has a duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact SSA and obtain a 
copy of any decision regarding the veteran's 
award of disability benefits, as well as any 
medical records in its possession.

2.  After conducting any additional 
development deemed necessary, the RO should 
again review the record.  If the benefit 
sought on appeal remains denied, the veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



